Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Notice of Allowability is in response to applicant’s amendment filed on May 19, 2022, under which claims 1-15, 17, and 20 were pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous claim rejections under 35 U.S.C. § 103. Therefore, the previous rejections have been withdrawn.
	Additionally, applicant authorized entry of the following Examiner’s Amendment to place the application in condition for allowance, as reported in the interview summary. 


EXAMINER’S AMENDMENT
The entire set of claims has been amended as follows:

1.	(Currently Amended)	A computer-implemented method for designing a visual dialogue flow for controlling a machine learning-based dialogue agent, the method comprising:
	constructing a visual dialogue flow of a machine learning-based dialogue agent that when executed by one or more computers controls an active dialogue between a dialogue user and one or more actions of the machine learning-based dialogue agent, wherein the constructing includes:
		(i)	positioning a starting dialogue interface object onto a visual dialogue flow interface,
		(ii)	in response to one or more user inputs, positioning onto the visual dialogue flow interface one or more dialogue state interface objects,
		(iii)	in response to the one or more user inputs, positioning onto the visual dialogue flow interface one or more graphical edge connections that creates a visual connection in a first direction of the visual dialogue flow between the starting dialogue interface object and at least one of the one or more dialogue state interface objects using one or more connection interface objects, 
		(iv)	annotating one or more distinct executable logic instructions onto the visual dialogue flow interface, wherein the annotating includes adding executable logic instructions at one dialogue state interface object of a plurality of distinct dialogue state interface objects that, when executed, causes an evaluation of a computed confidence level associated with a dialogue intent classification prediction by the one dialogue state interface object against a dialogue intent threshold, wherein the one or more distinct executable logic instructions are configured to, in response to determining that the computed confidence level does not satisfy the dialogue intent threshold:	
			(1) control the one dialogue state interface object to revert 
			(2) control the starting dialogue interface object to predict 
		(v)	in response to the one or more user inputs, positioning onto the visual dialogue flow interface a reverting graphical edge connection that: 
			(a)	creates a visual connection in a second direction opposite of the first direction between one of the one or more dialogue state interface objects and a dialogue state interface object that precedes the one of the one or more dialogue state interface objects in a sequence of the visual dialogue flow, wherein the reverting graphical edge connection, when executed:
				(a-i) reverts the active dialogue between the dialogue user and the machine learning-based dialogue agent from the one of the one or more dialogue state interface objects to the dialogue state interface object that precedes the one of the one or more dialogue state interface objects based on a dialogue objective of obtaining at least one required slot parameter value of the one of the one or more dialogue state interface objects; 
 				(a-ii) poses, to the dialogue user, a target query while at the dialogue state interface object that precedes the one of the one or more dialogue state interface objects that attempts to satisfy the dialogue objective of obtaining the at least one required slot parameter value of the one of the one or more dialogue state interface objects; and 
				(a-iii) collects, from the dialogue user, the at least one required slot parameter value of the one of the one or more dialogue state interface objects in response to identifying a dialogue user reply to the target query at the dialogue state interface object that precedes the one of the one or more dialogue state interface objects.

2.	(Previously Presented)	The computer-implemented method according to claim 1, wherein
	the visual dialogue flow controlling the machine learning-based dialogue agent, when executed by the one or more computers, directs one or more operations of the machine learning-based dialogue agent in building one or more digital responses to utterance input from the dialogue user.

3.	(Previously Presented)	The computer-implemented method according to claim 1, wherein
	the visual dialogue flow controlling the machine learning-based dialogue agent, when executed by the one or more computers, directs one or more operations of the machine learning-based dialogue agent starting from the starting dialogue interface object then along at least one of the one or more graphical edge connections toward the one or more dialogue state interface objects.

4. 	(Currently Amended)	A computer-implemented method of creating a visual
	constructing, on a visual dialogue flow control interface, a dialogue flow of a digital dialogue agent that when executed by one or more computers governs an active dialogue between a user and the digital dialogue agent, wherein the constructing includes:
		positioning, on the visual dialogue flow control interface, a starting node;
		positioning, on the visual dialogue flow control interface, a plurality of dialogue nodes distinct from the starting node, including at least a first dialogue node and a second dialogue node downstream of the first dialogue node;
		connecting, on the visual dialogue flow control interface, the starting node with at least one of the plurality of dialogue nodes within the visual dialogue flow control interface;
		annotating one or more distinct executable logic instructions onto the visual dialogue flow control interface, wherein the annotating includes adding executable logic instructions at one dialogue node of the plurality of dialogue nodes that, when executed, causes an evaluation of a computed confidence level associated with a dialogue intent classification prediction by the one dialogue node against a dialogue intent threshold, wherein the one or more distinct executable logic instructions are configured to, in response to determining that the computed confidence level does not satisfy the dialogue intent threshold:	
			(1) control the one dialogue node to revert 
			(2)  control the starting node to predict 
	positioning, on the visual dialogue flow control interface, a reversion graphical edge visually indicating a graphical connection extending from the second dialogue node to the first dialogue node in an upstream direction illustrating a directional change in the dialogue flow of the digital dialogue agent, wherein the reversion graphical edge, when executed:
			(a) reverts the active dialogue between the user and the digital dialogue agent from the second dialogue node to the first dialogue node based on a dialogue objective of obtaining at least one required slot parameter value of the second dialogue node;  
			(b) poses, to the user, a target query at the first dialogue node that attempts to satisfy the dialogue objective of obtaining the at least one required slot parameter value of the second dialogue node; and 
			(c) collects, from the user, the at least one required slot parameter value of the second dialogue node in response to identifying a user reply to the target query posed to the user at the first dialogue node.
 
5.	(Previously Presented)	The computer-implemented method of claim 4, wherein
	the connecting includes positioning a graphical connector that connects the starting node to the at least one of the plurality of dialogue nodes, and
	the graphical connector directs the dialogue flow with the user to a computed dialogue intent state associated with the at least one of the plurality of dialogue nodes. 

6.	(Previously Presented)	The computer-implemented method of claim 4, wherein 
upon connecting the starting node with the at least one of the plurality of dialogue nodes enables a dialogue path for the digital dialogue agent.  

7.	(Previously Presented)	The computer-implemented method of claim 4, wherein 
the starting node comprises a parent node to the at least one of the plurality of dialogue nodes, the parent node passes conversational data to the at least one of the plurality of dialogue nodes based on (a) performing a classification of a conversational input and (b) an existence of a direct graphical connection between the starting node and the at least one of the plurality of dialogue nodes.

8.	(Previously Presented)	The computer-implemented method of claim 4, wherein 
the starting node comprises a parent node to the at least one of the plurality of dialogue nodes, the parent node passes utterance data to the at least one of the plurality of dialogue nodes based on (a) performing a classification of an utterance input and (b) an existence of a direct graphical connection between the starting node and the at least one of the plurality of dialogue nodes.

9.	(Currently Amended)	The computer-implemented method of claim 4, wherein 
the visual dialogue flow control interface comprises a web-based user interface that enables a subscriber to visually build the dialogue flow based on positioning dialogue interface objects onto the visual dialogue flow control interface. 

10.	(Currently Amended)	The computer-implemented method of claim 4, wherein 
upon connecting the starting node with the at least one of the plurality of dialogue nodes, creates a dialogue path from the starting node to the at least one of the plurality of dialogue nodes that controls one or more operations of the digital dialogue agent upon execution of one or more functions of dialogue flow interface objects within the visual dialogue flow control interface.

11.	 (Previously Presented)	The computer-implemented method of claim 4, wherein 
the at least one of the plurality of dialogue nodes is positioned downstream of the starting node and configured to perform a respective dialogue intent operation based on input derived from a real-time conversational dialogue with the user.

12.	(Currently Amended)	The computer-implemented method of claim 4, further comprising: 
executing one or more dialogue flow interface objects within the visual dialogue flow control interface, wherein:
upon executing the one or more dialogue flow interface objects, the digital dialogue agent is activated, and 
the at least one of the plurality of dialogue nodes comprises a confirmational node that confirms an aspect of utterance input from the user. 

13.	(Currently Amended)	The computer-implemented method of claim 4, further comprising 
positioning, on the visual dialogue flow control interface, a third dialogue node having a respective dialogue intent state connected to the starting node and a fourth dialogue node having a respective dialogue intent state positioned downstream of the third dialogue node and that is graphically connected to the third dialogue node. 

14.	(Previously Presented)	The computer-implemented method of claim 13, wherein 
the third dialogue node and the fourth dialogue node are connected via an update transition visually indicating a graphical connection between the third dialogue node and the fourth dialogue node. 

15.	(Previously Presented)	The computer-implemented method of claim 14, wherein 
the update transition is configured to revert the dialogue flow back to the third dialogue node indicating an action to be performed by the third dialogue node for obtaining additional information.

16.	(Canceled)

17.	(Currently Amended)	The computer-implemented method of claim 4, wherein 
the positioning of the starting node and positioning of the at least one of the plurality of dialogue nodes is performed, via the visual dialogue flow control interface, by a subscriber to an automated dialogue service that provides the visual dialogue flow control interface over the web.

18.	(Canceled)

19.	(Canceled)

20.	(Previously Presented)	The computer-implemented method of claim 4, further comprising:
	providing a dialogue response via the digital dialogue agent based on dialogue inputs handled by the visual dialogue flow.

21-24.	(Canceled)

Allowable Subject Matter
Claims 1-15, 17, and 20, as shown above, have been allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the following limitations of independent claim 1 in combination with the remaining limitations of the claim:
annotating one or more distinct executable logic instructions onto the visual dialogue flow interface, wherein the annotating includes adding executable logic instructions at one dialogue state interface object of a plurality of distinct dialogue state interface objects that, when executed, causes an evaluation of a computed confidence level associated with a dialogue intent classification prediction by the one dialogue state interface object against a dialogue intent threshold, wherein the one or more distinct executable logic instructions are configured to, in response to determining that the computed confidence level does not satisfy the dialogue intent threshold:	
	(1) control the one dialogue state interface object to revert the active dialogue to the starting dialogue interface object, and
(2) control the starting dialogue interface object to predict a new dialogue intent classification for the active dialogue based on the one or more user inputs.
Similarly, the prior art of record does not teach or fairly suggest the following corresponding limitations of independent claim 4 in combination with the remaining limitations of that claim:
annotating one or more distinct executable logic instructions onto the visual dialogue flow control interface, wherein the annotating includes adding executable logic instructions at one dialogue node of the plurality of dialogue nodes that, when executed, causes an evaluation of a computed confidence level associated with a dialogue intent classification prediction by the one dialogue node against a dialogue intent threshold, wherein the one or more distinct executable logic instructions are configured to, in response to determining that the computed confidence level does not satisfy the dialogue intent threshold:	
(1) control the one dialogue node to revert the active dialogue to the starting node, and
	(2)  control the starting node to predict a new dialogue intent classification for the active dialogue based on one or more user inputs.
The closest prior art of record is discussed below. 
	Hu et al. (US 2019/0138879 A1) (“Hu”) teaches a bot builder with a visual programming interface (see, e.g., [0061]: “Editing capabilities can include the opportunity for business agent 116 to visually arrange, create, modify, update, delete, or otherwise change dialogs 208 within agent configuration 112.”). However, Hu does not teach the limitations of claims 1 and 4, because Hu does not teach a dialogue node having the functionality of reversion to a starting node based on a confidence level. Hu also does not teach various other limitations of the claim, as identified in the previous Office Action. 
	The limitations not taught by Hu would not have been obvious over the prior art of record. For example, Terry et al. (US 2018/0373696 A1), newly made of record, teaches building a model in a way that allows a developer to set a confidence threshold for a classification tree. See Terry et al., paragraph [0109]. However, Terry et al. does not teach the limitation of “control the starting dialogue interface object to predict a new dialogue intent classification for the active dialogue based on the one or more user inputs” in the above quoted part of claim 1 or the corresponding part in claim 4. Furthermore Terry et al. does not teach the overall context of a model having the remaining features of the instant independent claims, including the feature of a reverting or reversion graphical edge. Pasko et al. (US 11,132,509 B1), newly made of record, teaches, in FIG. 4, item 420 and associated descriptions, evaluating a confidence score to see whether it meets a threshold; if threshold is not met, then the model is discarded and another model is tried. However, the model in Pasko et al. is not a graphical model comprising a plurality of connected interface objects or nodes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124